Supplement dated June 16, 2010 to the Prospectus for Principal Variable Contracts Funds, Inc. Dated May 1, 2010 (as supplemented on May 19, 2010) (Not all Accounts are offered in all variable annuity and variable life insurance contracts.) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. E QUITY I NCOME A CCOUNT Effective June 30, 2010, the benchmark will change. The Investment Advisor and Sub-Advisor believe the Russell 1000 Value Index is a better representation of the investment universe for this Accounts investment philosophy than the S&P 500/Citigroup Value Index and the S&P 500 Index. Average Annual Total Returns For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Equity Income Account - Class 1 (inception 04/28/1998) 20.00% 1.68% 6.43% Equity Income Account - Class 2 (inception 05/01/2001) 19.76% 1.43% 6.18% S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46% 0.42% -0.95% S&P 500/Citigroup Value Index (reflects no deduction for fees, expenses, or taxes) 21.18% -0.27% 1.20% Russell 1000 Value Index (reflects no deduction for fees, expenses, or taxes) 19.69% -0.25% 2.47%
